Title: To George Washington from Fielding Lewis, 7 February 1757
From: Lewis, Fielding
To: Washington, George



Sir
Feby 7th 1757.

I recd yours by Mr Buchanan with the Cash to purchase Mrs Buckners Carpenter, but as I am apprehensive there is a Morgage,

or some other incumberance as I well know that Estate is much indebt, it will be prudent to Act cautiously least there should be any dispute hereafter; I have already enquir’d about the Carpenter and have been inform’d that he will be sold some time hence but who has the Selling of him I know not, shall be as speedy as possible in letting You know how I succeed.
Yours by Lieutent Williams I recd with the Cash inclos’d; if I fail in the purchase of Buckners Carpenter, I will immediately send mine to your House to carry on your Building till another can be got. I am Yr most Humble Servant

Fielding Lewis.


John & his Lady went from hence Yesterday on their way to Mr Bushrods.

